ACCEPTED
                                                                                            12-14-00323-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                             TYLER, TEXAS
                                                                                       5/7/2015 11:18:18 AM
                                                                                              CATHY LUSK
                                                                                                     CLERK

                            No. 12-14-00323-CV
                                                                            FILED IN
                       In the Twelfth Court of Appeals               12th COURT OF APPEALS
                                                                          TYLER, TEXAS
                               Tyler, Texas                          5/7/2015 11:18:18 AM
                                                                          CATHY S. LUSK
                                                                              Clerk

                DAVID TUBB AND SUPERIOR SHOOTING
                           SYSTEM, INC.
                                          Appellants

                                          v.

                   ASPECT INTERNATIONA, INC. AND
                          JAMES STERLING
                                           Appellees


                     Appealed from the 7th Judicial District Court
                                Smith County, Texas


               UNOPPOSED THIRD MOTION TO EXTEND
                 TIME TO FILE APPELLANTS’ BRIEF




Wesley Hill                                               Greg Smith
Texas Bar No. 24032294                                    Texas Bar No. 18600600
Ward, Smith & Hill, PLLC                                  RAMEY & FLOCK, P.C.
P. O. Box 1231                                            100 E. Ferguson, Suite 500
Longview, Texas 75606                                     Tyler, Texas 75702
Telephone: 903-757-6400                                   Telephone: 903-597-3301
Facsimile: 903-757-2323                                   Facsimile: 903-597-2413
wh@wsfirm.com                                             gsmith@rameyflock.com


                     ATTORNEYS FOR APPELLANTS
TO THE HONORABLE COURT OF APPEALS:

        Appellants, David Tubb and Superior Shooting System, Inc., ask the Court

to extend the time for filing their appellants’ brief by 30 days to and including

Monday, June 8, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellants’ brief is currently due to be filed May 8, 2015.

(ii)    Appellants request that the deadline for filing their brief be extended by 30

        days to and including Monday, June 8, 2015.

(iii)   This is Appellants’ third request to extend the briefing deadline.


                                         2.
                            Facts Explaining the Need to
                            Extend the Briefing Deadline

        Counsel is unable to complete the appellants’ brief and secure the necessary

client review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:

(i)     No. 13-0986, Southwestern Energy Production Company vs. Toby Berry-Helfand and

        Gery Muncey, In the Supreme Court of Texas (reply brief on merits);




                                            2
(ii)    No. 12-14-00288-CV, J. Mark Swinnea v. ERI Consulting Engineers, Inc. and

        Larry Snodgrass, In the Twelfth Court of Appeals, Tyler, Texas (appellant’s

        brief); and

(iii)   No. 12-0517; Harleton Oil & Gas, Inc. v. Frank M. Bufkin, III, et al., In the 71st

        District Court of Harrison County, Texas (responses to three motions for summary

        judgment).

                                            3.

        This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellants’ brief sufficiently aids the Court’s decisional process.


                                        4.
                        Conference with Opposing Counsel

        Keith Dollahite, counsel for Appellees, states that the relief requested in this

motion is unopposed.


                                         5.
                                Conclusion and Prayer

        Appellants, David Tubb and Superior Shooting System, Inc., pray that the

Court would extend the time for filing their appellants’ brief by 30 days to and

including Monday, June 8, 2015.




                                            3
    Respectfully submitted,


       /s/ Greg Smith
    Greg Smith
    State Bar No. 18600600
    RAMEY & FLOCK, P.C.
    100 East Ferguson, Suite 500
    Tyler, TX 75702
    Telephone: (903) 597-3301
    Facsimile: (903) 597-2413
    gsmith@rameyflock.com

    Wesley Hill
    State Bar No. 24032294
    WARD, SMITH & HILL, PLLC
    P. O. Box 1231
    Longview, TX 75606
    Telephone: (903) 757-6400
    Facsimile: (903) 757-2323
    wh@wsfirm.com

    COUNSEL FOR APPELLANTS




4
                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 7th day of May, 2015, on the following:

      keith@mkdlaw.us
      Keith Dollahite
      M. Keith Dollahite, P.C.
      5457 Donnybrook Ave.
      Tyler, Texas 75703

      trey@yw-lawfirm.com
      Trey Yarbrough
      Yarbrough Wilcox, PLLC
      100 E. Ferguson, Suite 1015
      Tyler, Texas 75702



                                                 /s/ Greg Smith
                                               Greg Smith




                                         5